DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al. (US 8,717,148 B2).
In claim 1, Tung discloses in Fig. 7, a matching circuit (matching circuit 710) for an antenna (302), integrated into a chip, the matching circuit (710) comprising: 
a capacitor bank (CE1 and CE2), having a plurality of capacitor cells (CB1-CB3 and C71-C72); and 
a selecting circuit (716), coupled to the capacitor cells (CE1 at node N76 and CE2 at node N710) and selecting at least part of the capacitor cells.
In claim 2, Tung further discloses the antenna matching circuit of claim 1, wherein the part of the capacitor cells selected by the selecting circuit (716) is coupled in parallel connection (CE1 and CE2 are connected in parallel between antenna 302 and RF circuit 304) to determine a capacitance of a matching capacitor.
In claim 6, Tung further discloses the antenna matching circuit of claim 1, wherein the capacitor cells (CB1-CB3 and C71-C72) are divided into a plurality of capacitor cell groups (CB1/CB2 and CB3/C71/C72), each of the capacitor cell groups comprises at least one capacitor cell (CB1 or CB3); the amounts of the capacitor cell of different capacitor cell groups are equivalent or different (as shown in Fig. 7); the selecting circuit (716) selects at least one capacitor cell group from the capacitor cell groups.
In claim 7, Tung further discloses the antenna matching circuit of claim 1, wherein the matching circuit (710) is coupled between a radio frequency circuit (304) and an antenna (302).
In claim 9, Tung further discloses the antenna matching circuit of claim 1, wherein the matching circuit (710) is integrated into a panel driving circuit (electronic device 700).
In claim 10, Tung further discloses the antenna matching circuit of claim 1, wherein the matching circuit (710) includes at least one matching capacitor (CB1), each matching capacitor includes the capacitor cells (CB1-CB3 and C71-C72), the at least part of the capacitor cells is selected by the selecting circuit (716) and coupled in parallel connection to determine a capacitance (value for the matching circuit 710).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. in view of Desclos et al. (US 10,224,625 B2).
In claim 3, Tung discloses the antenna matching circuit of claim 1; except wherein the selecting circuit comprises a plurality of switches; the switches are coupled to the capacitor cells.
However, in the same field of endeavor, Desclos discloses in Figs. 3 and 4A wherein the selecting circuit (320) comprises a plurality of switches (col. 5, line 4; S1-SN are controlled by 320); the switches are coupled to the capacitor cells (Cell1-CellN. Col. 5, line 2; Each cell may include one or more components such as capacitors).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a flexible and tailored matching scheme capable of maintaining the optimum system performances for various frequency bands, conditions, environments and surroundings. In particular, the present matching scheme provides matching network configurations having impedance values tailored for individual scenarios.
In claim 5, Tung in view of Desclos discloses the antenna matching circuit of claim 1, wherein Desclos further discloses the antenna matching circuit including a memory (col. 4, line 44; a memory of the controller 320), coupled to the selecting circuit (controller 320) and storing a selecting parameter (col. 4, lines 36-38; LUT 324 tabulates measured and/or predetermined data associated with antenna characteristics), the selecting circuit selecting the least part of the capacitor cells according to the selecting parameter.
In claim 8, Tung discloses the antenna matching circuit of claim 7; except wherein the matching circuit and the radio frequency circuit are integrated into the chip.
However, in the same filed of endeavor, Desclos discloses in col. 4, lines 35-36; the tunable matching network 308 may be integrated with the antenna 304 or with the RF front end module 312.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a flexible and tailored matching scheme capable of maintaining the optimum system performances for various frequency bands, conditions, environments and surroundings. In particular, the present matching scheme provides matching network configurations having impedance values tailored for individual scenarios.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. in view of Desclos et al. as applied to claim 3 above, and further in view of Karr et al. (US 6,907,234 B2).
In claim 4, Tung in view of Desclos discloses the antenna matching circuit of claim 3, except wherein the selecting circuit further comprises a decoding circuit, coupled to the switches and decoding a selecting parameter for controlling the switches.
However, in the same field of endeavor, Karr discloses in Fig. 11, wherein the selecting circuit further comprises a decoding circuit (Decoder 1110), coupled to the switches (SW101-SW1xx) and decoding a selecting parameter for controlling the switches (see also claim 18 in Karr). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide an adjustable tuning circuit that may be adjusted using an array of switched capacitors using a successive approximation method. The tuned antenna circuit may be employed to receive and/or transmit information.
Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bakalski (US 9584097 B2) teaches a switchable capacitance circuit includes a plurality of capacitance-switch cells that each have a capacitance circuit having a capacitance between a first terminal and a second terminal of the capacitance circuit, and a semiconductor switching circuit including a first terminal coupled to the first terminal of the capacitance circuit, a plurality of series connected radio-frequency (RF) switch cells having a load path and a common node.
Ranta (US 11258440 B2) teaches a Digitally Tuned Capacitor DTC is described which facilitates digitally controlling capacitance applied between a first and second terminal. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/
 Primary Examiner, Art Unit 2844